DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 01/31/2020, in which claims 1-7 are pending and ready for examination. 

Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The Examiner has considered the references listed on the Information Disclosure Statement submitted on 01/31/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “produce, on the basis of use information of a device manufactured under a manufacturing condition based on spec information, appropriate spec information representing an appropriate spec which is appropriate to the device; and determine a manufacturing condition for the device on the basis of the appropriate spec information.” It is unclear how a device that has already been manufactured, as would follow from the first limitation, can then have manufacturing conditions. The limitations seem to have a circular logic. For the purpose of examination, the claims are being interpreted to relate to any information related to a product that has or will be manufactured.  



Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Application Publication No. JP HP10-240794A to Maekawa (hereinafter Maekawa. English translation of JP HP10-240794 is included and cited in this office action), in view of Japanese Application Publication No. JP2007-196485A to Hashimoto et al., (hereinafter Hashimoto. English translation of JP2007-196485A is included and cited in this office action)

Regarding claim 1, Maekawa teaches an information processor comprising: 
a controller (“[0054] The control unit …”), wherein the controller is configured to: produce, on the basis of information of a device manufactured under a manufacturing condition based on spec information, appropriate spec information representing an appropriate spec which is appropriate to the device (“[0001] [Technical field of invention] The present invention relates to a specification creating apparatus and a specification creating method which are effective at the time of planning a new product. [0002] [Prior art] Conventionally, a product is manufactured… [0025] In the present embodiment, information necessary at the stage of the product planning concept is converted into a database to automate the concept concerning the product characteristic item and the product specification. To clarify the basis of a product specification and to set a target value to an appropriate value by creating a database for determining a product specification using information of a ready-made product. [0026] Furthermore, by using the predicted value of the product specification based on the design plan, it is determined whether or not the design satisfying the target product specification is possible, and the product specification is created... [0029]In a next step S 23, a product characteristic item is retrieved which indicates the characteristics of the product required to satisfy the quality and function of the product indicated by the customer request information…. [0046]In step S 33, the predicted value file is read, and the target product specification of each item given by the product specification target data obtained in step S 32 and the predicted value of each design plan are sequentially compared to select the design plan having the product specification most approximate to the target product specification as an optimal design plan…. [0048]In step S 35, if the predicted value of all items satisfies the target product specification, the target product specification is defined as a product specification. Step S 36 is a procedure for creating a product specification. In step S 36, product specification is created using the product specification target data…. [0087] In this series of processing, the target product specification is determined according to the importance degree of the target product characteristic item determined in step S 42. For example, for a product property item of high importance, a product specification of a product which is a popular product among the ready-made products is obtained as a search result at the time of product information retrieval, and a product specification of a product whose product characteristic item is not important is obtained as a search result for a product characteristic item of low importance. [0088] Thus, in steps S 31 and S 43, the target product specification corresponding to the importance of the product characteristic item is determined and corrected. As a result, the target product specification is more suitable for the request of the customer.” Therefore, a product specification is interpreted as an “appropriate” spec information. The product specification is obtained based on a target product specification characteristic information of a product for manufacture.); 
and determine a manufacturing condition for the device on the basis of the appropriate spec information (“[0089] In steps S 32 and S 33, as in the embodiment of FIG. 1, target data of the product specification is created based on the target product specification, and a design plan is selected.” Thus, a design, which equates to a manufacturing condition, is determined.).

Maekawa does not explicitly teach mention “use” information.
However, Hashimoto from the same or similar field of product specifications, teaches “use” information (Pg. 2: “When the user replaces (replaces) the image forming apparatus, it is preferable that a product specification (spec) suitable for the use environment can be selected. It is not impossible to determine the product specifications according to the past use environment with reference to the use history stored in the image forming apparatus.”…Pg. 3: “Based on the storage means for storing the usage history related o the formation and the product specification data of the own device, and the use history and the product specification data, recommended specification data serving as an index when introducing a new device in place of the own device A specification determining means for determining, and an output means for outputting the determined recommended spec data, wherein the home server creates a search query based on the output recommended spec data, and the created search Send the query to the search server with a database on the specifications of the actual product via the network, and from the search server Characterized in that it comprises a receiving means for receiving the product information existing as a search result.” Thus use information is used).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the product specification as described by Maekawa and incorporating “use” information, as taught by Hashimoto.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide product devices that meet a particular environment where the product would be used by analyzing past usage information of a device (see Pg. 2-3, Hashimoto). 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, in view of Hashimoto, and in further view of US Patent Publication No. 2013/0038633 to Maggiore (hereinafter Maggiore).

Regarding claim 2, the combination of Maekawa and Hashimoto teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Maekawa further teaches wherein a controller is configured to: compare an appropriate spec information to spec information representing a predetermined spec; update the spec information of a device on the basis of a comparison result of the appropriate spec information with the spec information (“[0079]Next, Step S 42 is provided after creation of the product property item data in Step S 28. In step S 42, the importance evaluation result of the customer request information is converted into the importance of the product characteristic item by a known quality development method or the like. [0080]Step S 43 is followed by Step S 31. In step S 43, the target product specification is corrected, and the target product specification is corrected according to the level of the importance evaluation result of the product characteristic item. For example, in step S 43, the target product specification is redefined such that the target product specification is set high for the product characteristic item with high importance” Thus, target characteristic data is updated based on comparison); 

Maekawa does not explicitly teach produce, on a basis of a manufacturing condition, instruction information related to manufacturing of a device which is to be displayed on a display device.
However, Maggiore from the same or similar field of product information, teaches produce, on a basis of a manufacturing condition, instruction information related to manufacturing of a device which is to be displayed on a display device (Fig. 6, Fig. 8, 9. “[0017] Any one of the at least one sensing devices can be located in an area of industrial manufacturing and/or a laboratory in the field of processing, mining, petrochemistry, energy, automotive, aerospace, construction, water purification, water treatment, pharmaceutics and bio-pharmaceutics near or within a working space, where the testing is carried Out… [0049] identifying the first marker, whereby the processing device retrieves digital information assigned to the identified first marker from a database and whereby the processing device provides a set of instructions for per forming the measurement or production using the first set-up component based on the retrieved digital information;… [0117] making a decision on the compatibility of the first set-up component with a second set-up component based on the retrieved digital information and/or operating the measurement or production set-up according to a set of instructions contained in the retrieved digital information;… [0171] The additional information (digital content) can comprise text data, audio data, visual data, video data, training videos, step-by-step instructions, graphics, data test parameter, or any other information or program. A representation of the additional information can be superposed by the augmented reality Software 56 with an image of the working space 12 or an image of any one of the items placed in the working space 12, whereby the image can be captured by one of the at least one sensing devices 14. By the Superposition an augmented image 38 is generated, which can be sent to at least one display device 18 comprising a display and/or a controller for a display, whereby the display can be a remote or mobile display…. [0185] FIG. 8 shows a detailed view of the mobile display 82 of the wireless mobile wearable device 80. The mobile display 82 can be a touchscreen display allowing the operator to make selections or input data via the mobile display 82. As shown the mobile display 82 can display an augmented display image 38 including the image data 36 captured by the camera 86, which shows a filter device 20 with a visual marker 26 allowing the mobile processing device 94 to identify the filter device 20, as well as additional information 34 about the filter device 20 and control elements 52a to 52e. This allows the operator to obtain all related and/or necessary information about a component, such as the filter device 20, before assembling this component to a set-up. 0186. As shown in FIGS. 9a and 9b the augmented reality system 10 as previously shown in FIGS. 1 to 8 may also be sensitive to markers which are defined only by the shape and/or orientation of the respective components itself. FIG. 9a shows an augmented image 38 which can be displayed on a display device 18 or a mobile display device 82. The augmented image 38 comprises the representation of a filter device 20, a first valve 96, a second valve 98 and a manometer 100. All these components are identified based on their shape by the processing device 16. Based on the specification of the filter device 20 the processing device 16 comes to the decision, that the position of the manometer 100 and the second valve 98 is swapped with respect to the correct assembly, while the first valve is correctly assembled. Therefore, the augmented image 38 further comprises a first status indicator 102, which indicates the correct assembly of the first valve by means of a check mark and a second 104 and third 106 status indicator, which indicate the incorrect assembly of the second valve 98 and the manometer 100 by means of a cross.” Thus instructions are provided.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the product specification as described by Maekawa and incorporating producing instructions, as taught by Maggiore.  
One of ordinary skill in the art would have been motivated to do this modification in order to better assure that a product is within specification by providing instructions that provide guidance in an operation for correctness (see p186, Maggiore). 



Regarding claim 3, the combination of Maekawa, Hashimoto, and Maggiore teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Maekawa further teaches wherein the controller is configured to produce the appropriate spec information on the basis of the spec information representing the predetermined spec and/or the appropriate spec information and cumulative information related to the spec information (“[0001] [Technical field of invention] The present invention relates to a specification creating apparatus and a specification creating method which are effective at the time of planning a new product. [0002] [Prior art] Conventionally, a product is manufactured… [0025] In the present embodiment, information necessary at the stage of the product planning concept is converted into a database to automate the concept concerning the product characteristic item and the product specification. To clarify the basis of a product specification and to set a target value to an appropriate value by creating a database for determining a product specification using information of a ready-made product. [0026] Furthermore, by using the predicted value of the product specification based on the design plan, it is determined whether or not the design satisfying the target product specification is possible, and the product specification is created... [0029]In a next step S 23, a product characteristic item is retrieved which indicates the characteristics of the product required to satisfy the quality and function of the product indicated by the customer request information…. [0046]In step S 33, the predicted value file is read, and the target product specification of each item given by the product specification target data obtained in step S 32 and the predicted value of each design plan are sequentially compared to select the design plan having the product specification most approximate to the target product specification as an optimal design plan…. [0048]In step S 35, if the predicted value of all items satisfies the target product specification, the target product specification is defined as a product specification. Step S 36 is a procedure for creating a product specification. In step S 36, product specification is created using the product specification target data…. [0087] In this series of processing, the target product specification is determined according to the importance degree of the target product characteristic item determined in step S 42. For example, for a product property item of high importance, a product specification of a product which is a popular product among the ready-made products is obtained as a search result at the time of product information retrieval, and a product specification of a product whose product characteristic item is not important is obtained as a search result for a product characteristic item of low importance. [0088] Thus, in steps S 31 and S 43, the target product specification corresponding to the importance of the product characteristic item is determined and corrected. As a result, the target product specification is more suitable for the request of the customer.” Therefore, product specification produced on the basis of specification that is in a database, meaning that has been predetermined and accumulated data ).


Regarding claim 4, the combination of Maekawa, Hashimoto, and Maggiore teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
A manufacturing assistance system comprising: the information processor according to claim 2 (limitation is rejected on the same grounds as claim 2); 
Maggiore further teaches a display device which displays instruction information ((Fig. 6, Fig. 8, 9. “[0017] Any one of the at least one sensing devices can be located in an area of industrial manufacturing and/or a laboratory in the field of processing, mining, petrochemistry, energy, automotive, aerospace, construction, water purification, water treatment, pharmaceutics and bio-pharmaceutics near or within a working space, where the testing is carried Out… [0049] identifying the first marker, whereby the processing device retrieves digital information assigned to the identified first marker from a database and whereby the processing device provides a set of instructions for per forming the measurement or production using the first set-up component based on the retrieved digital information;… [0117] making a decision on the compatibility of the first set-up component with a second set-up component based on the retrieved digital information and/or operating the measurement or production set-up according to a set of instructions contained in the retrieved digital information;… [0171] The additional information (digital content) can comprise text data, audio data, visual data, video data, training videos, step-by-step instructions, graphics, data test parameter, or any other information or program. A representation of the additional information can be superposed by the augmented reality Software 56 with an image of the working space 12 or an image of any one of the items placed in the working space 12, whereby the image can be captured by one of the at least one sensing devices 14. By the Superposition an augmented image 38 is generated, which can be sent to at least one display device 18 comprising a display and/or a controller for a display, whereby the display can be a remote or mobile display…. [0185] FIG. 8 shows a detailed view of the mobile display 82 of the wireless mobile wearable device 80. The mobile display 82 can be a touchscreen display allowing the operator to make selections or input data via the mobile display 82. As shown the mobile display 82 can display an augmented display image 38 including the image data 36 captured by the camera 86, which shows a filter device 20 with a visual marker 26 allowing the mobile processing device 94 to identify the filter device 20, as well as additional information 34 about the filter device 20 and control elements 52a to 52e. This allows the operator to obtain all related and/or necessary information about a component, such as the filter device 20, before assembling this component to a set-up. 0186. As shown in FIGS. 9a and 9b the augmented reality system 10 as previously shown in FIGS. 1 to 8 may also be sensitive to markers which are defined only by the shape and/or orientation of the respective components itself. FIG. 9a shows an augmented image 38 which can be displayed on a display device 18 or a mobile display device 82. The augmented image 38 comprises the representation of a filter device 20, a first valve 96, a second valve 98 and a manometer 100. All these components are identified based on their shape by the processing device 16. Based on the specification of the filter device 20 the processing device 16 comes to the decision, that the position of the manometer 100 and the second valve 98 is swapped with respect to the correct assembly, while the first valve is correctly assembled. Therefore, the augmented image 38 further comprises a first status indicator 102, which indicates the correct assembly of the first valve by means of a check mark and a second 104 and third 106 status indicator, which indicate the incorrect assembly of the second valve 98 and the manometer 100 by means of a cross.” Thus instructions are displayed on a display.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the product specification as described by Maekawa and incorporating display displaying instructions, as taught by Maggiore.  
One of ordinary skill in the art would have been motivated to do this modification in order to better assure that a product is within specification by providing a means to show instructions that provide guidance in an operation for correctness (see p186, Maggiore). 


Regarding claim 5, the combination of Maekawa, Hashimoto, and Maggiore teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Maggiore further teaches wherein the display device is configured integrally with an image capturing device (Fig. 6 and Fig. 8, “[0015] The output device can comprise any one of a display device Such as a monitor, a visual touch screen, a projector, a mobile device screen, a notebook or a table computer screen, a heads up display, a head mounted display (e.g. glasses having an incorporated display), a wearable display… [0185] FIG. 8 shows a detailed view of the mobile display 82 of the wireless mobile wearable device 80. The mobile display 82 can be a touchscreen display allowing the operator to make selections or input data via the mobile display 82. As shown the mobile display 82 can display an augmented display image 38 including the image data 36 captured by the camera 86, which shows a filter device 20 with a visual marker 26 allowing the mobile processing device 94 to identify the filter device 20, as well as additional information 34 about the filter device 20 and control elements 52a to 52e.This allows the operator to obtain all related and/or necessary information about a component, such as the filter device 20, before assembling this component to a set-up.” Therefore, a display device also includes a camera).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the product specification as described by Maekawa and incorporating a display device that includes a camera, as taught by Maggiore.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide a compact device that permits gathering data and provide feedback information without having to deal with multiple separate components that can be cumbersome (see p186, Maggiore). 


Regarding claim 6, the combination of Maekawa, Hashimoto, and Maggiore teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
A method using the manufacturing assistance system according to claim 4 (limitation related to claim 4 are rejected on the same grounds as claim 4).
Maggiore further teaches valve device assembly assistance system (Abs.: “An assembling method for assembling a measurement or production set-up… [0022] Components of the set-ups may be pumps, valves,…”); wherein a device is a valve device, and a manufacturing condition includes at least any one of a physical value of a valve element of the valve device, a size of the valve element, a range of a temperature around the valve device during manufacturing thereof, and a leakage detection method for the valve device (“[0022] Components of the set-ups may be pumps, valves,…[0138] FIG. 10 shows an augmented reality system for testing the integrity or leak tightness of integrity testable products…[0188] FIG. 10 shows an augmented reality system 10 for testing the integrity or leak tightness of an integrity testable product 108,… [0192] The integrity testing by means of the integrity testing device 22 being in fluid connection with the integrity testable product 108 offers a non-destructive method for testing the product 108 when it is produced, prior to use, post-use, or when they are in-use or through conducting destructive testing on a representative number of samples to Verify that the quality of a product is within specifications. The integrity testing device 22 can apply a pressurized fluid. Such as sterile air, to the integrity testable product 108, such as a sterile bag or container. The pressurized fluid can be supplied through a fluid supply hose 25 to the integrity testing device 22 and from there to the integrity testable product 108. In case the leak tightness of the integrity testable product 108 is within pre-determined limits…”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the product specification as described by Maekawa and incorporating a valve and valve specification, as taught by Maggiore.  
One of ordinary skill in the art would have been motivated to do this modification in order to better consider a component that affects a system and to better make sure that properties of the device that affect the system are within specification for the system (see p186, p192, Maggiore). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, in view of Hashimoto, and in further view of Maggiore,  and in further view of US Patent Publication No. 2017/0314584 to Holtgraver et al. (hereinafter Holtgraver).

Regarding claim 7, the combination of Maekawa, Hashimoto, and Maggiore teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
The any limitations related to claim 6 are rejected on the same grounds as claims 6.
Maekawa does not explicitly teach a manufacturing condition includes an amount of stroke of a valve device.

However, Holtgraver from the same or similar field of product specifications, teaches a manufacturing condition includes an amount of stroke of a valve device (“[0036] To ensure that indicator plate 90 remains positioned a desired distance, and depending upon the degree of partial stroke required, from hub 77 of piston 76, one or more spacers can be positioned on piston rod 78 between the hub 77 and indicator plate 90. A single spacer or shim 79 is shown in FIG. 1. It will be appreciated that the number of such shims, spacers, or washers 79 can be varied in accordance with the customer's specifications so as to determine valve travel during the PST…“ Thus, a valve’s specification includes a valve travel (i.e. stroke).).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the product specification as described by Maekawa and incorporating a condition including valve travel, as taught by Holtgrave.  
One of ordinary skill in the art would have been motivated to do this modification in order to better provide a product that will function as intended for a particular application as needed, including the degree of opening to meet requirements of a design specification (see P36, Holtgrave). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117